In this case the State was allowed to introduce evidence over the objection of defendants tending to prove a crime other than that charged in the indictment and for which the defendants were then on trial.
The entire evidence, when taken together, scarcely meets the requirements of evidence sufficient to convict and it is our opinion that the irrelevant testimony above referred to was prejudicial to the defendants.
The case should be reversed on authority of the opinion in the case of Boyette v. the State, filed in this Court March 28, 1928, and it is so ordered. See also Nickels v. State, 106 Sou. Rep. 479.
Reversed.
WHITFIELD, P. J., AND TERRELL, J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion and judgment. *Page 768